DETAILED ACTION
This action is in response to communication filed on 12/4/2020.
 	Claims 1-7, 9-15, 17-20 are pending.
Claims 1, 9, and 17 have been amended.
Claims 8 and 16 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 
Response to Arguments
pages 13-16, filed 12/4/2020, with respect to the rejection(s) of claim(s) 1, 9, and 17 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weiner et al. (US 2006/0085741) in view of Zhong et al. (US 2014/0096046).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 8, 9-10, 12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 2006/0085741) in view of Zhong et al. (US 2014/0096046).

Regarding claim 1, Weiner discloses a method for generating a visual array of digital resources, the visual array specifying a layout of the digital resources on a display, wherein each of the digital resources comprises digital content displayable on the display, the method executing on a client device in a networked computer environment, the method comprising: 
detecting selection of an array generation user interface element of the user interface and selection of the first web page and the second web page for inclusion in the visual array (see Wiener; [0068]; the search results page 21 includes a "windows" box 56 that permits the user to explicitly designate the number of display windows to be opened to view the search results); 
responsive to detecting the selection: 
detecting, based on the data structure, that the first identifier for the first web page is associated with the first visual designator (see Wiener; [0061, 0083]; displaying content of associated first URL of the first search result on first window); 
responsive to detecting that the first identifier for the first web is associated with the first visual designator, causing the web browser to render the first web page to fit in the first viewing area of the display defined by the first pane configuration parameters associated with the first viewing area (see Wiener; [0040, 0044]; the GUI of the present invention displays multiple windows containing the actual website corresponding to the results of the search. Hence, this search result framework allows a user to easily and intuitively review, in a multiple window format, the actual web pages corresponding to the search results before deciding whether to further their search and click through to the corresponding website.  The viewing portion is sufficiently sized and placed so that the user will be able to view a sufficient portion of the displayed first web page to generally determine what the content is of the first website being displayed); 
detecting, based on the data structure, that the second identifier for the second web page is associated with the second visual designator (see Wiener; [0061, 0083]; displaying content of associated second URL of the second search result on second window); 
responsive to detecting that the second identifier for the second web page is associated with the second visual designator, causing the web browser to render the second web page to fit in the second viewing area of the display defined by the second pane configuration parameters associated with the second viewing area (see Wiener; [0040, 0044]; the GUI of the present invention displays multiple windows containing the actual website corresponding to the results of the search. Hence, this search result framework allows a user to easily and intuitively review, in a multiple window format, the actual second web pages corresponding to the search results before deciding whether to further their search and click through to the corresponding website.  The viewing portion is sufficiently sized and placed so that the user will be able to view a sufficient portion of the displayed second web page to generally determine what the content is of the second website being displayed). 
	However, the prior art does not explicitly disclose the following:
storing, by a memory of the client device, a data structure including: 
first pane configuration parameters defining a location and size of a first viewing area of the display associated with a first visual designator; and second pane configuration parameters defining a location and size of a second viewing area of the display associated with a second visual designator; 
receiving via a user interface from a user, an identifier for a first web page and receiving via the user interface from the user, an assignment of the first visual designator to the first identifier for the first web page; receiving via the user interface from the user, an identifier for a second web page and receiving via the user interface from the user, an assignment of the second visual designator to the second identifier for the second web page.
	Zhong in the field of the same endeavor discloses techniques for managing a layout within a composite application.  In particular, Zhong teaches the following:
storing, by a memory of the client device, a data structure including: 
first pane configuration parameters defining a location and size of a first viewing area of the display associated with a first visual designator; and second pane configuration parameters defining a location and size of a second viewing area of the display associated with a second visual designator (see Zhong; [0089]; at step 930, the user may provide a definition of a display layout configuration according to how a composite application presenting at least the two application widgets and a database interface are to be presented.  The user may define the display layout configuration by dragging, dropping, resizing, minimizing, maximizing, or otherwise manipulating frames for the first application widget, the second application widget, and/or the database at step 930. As the user defines the layout configuration, step 940 may be performed such that the user sees the result of his manipulation of the frames of the application widgets and/or database interface.  Further, the first and second visual designator are merely the input name of the object has disclosed by FIG. 5/550); and
receiving via a user interface from a user, an identifier for a first web page and receiving via the user interface from the user, an assignment of the first visual designator to the first identifier for the first web page; receiving via the user interface from the user, an identifier for a second web page and receiving via the user interface from the user, an assignment of the second visual designator to the second identifier for the second web page (see Zhong; [0064]; Composite application 400 may provide a framework for presenting dynamic contextual content, including application widgets and database interfaces.  For example, frame 410, frame 430 and frame 440 may present content retrieved from a resource (which may be a third-party resource) based on a generic URI or URL. Based on a record selected in database interface 427, each generic URL (or URI) may be used to create a URL (or URI) wherein one or more parameters within the created URL or URI is based on data present in the selected database record. The URL/URI may be used to retrieve content).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Zhong in order to incorporate techniques for managing a layout within a composite application.  One would have been motivated because when accessing a record from a database, a user may want to also view information relevant to the database record. For example, if a user is accessing a database record about a client, the user may find it useful to simultaneously view a map showing the location of the client's headquarters. However, the more information a user attempts to view simultaneously, the more difficult it may be for the various pieces of information to be presented in a logical and useful manner. As such, an overload of information being displayed to the user may negatively impact the user's efficiency and user experience while interacting with the database (see Zhong; [0003]).

Regarding claim 2, Wiener-Zhong discloses the method of claim 1, wherein the first web page is hosted at first origin domain and wherein the second web page is hosted at a second origin domain unique from the first origin domain (see Hayden; [0058]; each POP 134, 142, 148 includes a network computing component (NCC) 136, 144, 150 for hosting applications, such as data streaming applications, via a number of instances of a virtual machine, generally referred to as an instance of an NCC.). 

Regarding claim 4, Wiener-Zhong discloses the method of claim 1, wherein causing the web browser to render the first web page to fit in the first viewing area comprises causing the web browser to render the first web page in a first web browser window, and wherein causing the web browser to render the second web page to fit in the second viewing area of the display comprises: 
instantiating a second web browser window separate from the first web browser window (see Hayden; [0073]; the additional browse session request may be generated by a client computing device 102 in response to a user opening up a new browser window with a new content display area.  For example, a user browsing a first Web page corresponding to a first browse session instance may follow a link that opens a new tab or browser window to view a second Web page); and 
loading the second web page in the second web browser window (see Hayden; [0073]; the client computing device 102 request may be processed as a new browse session request to the network computing provider 107, including the network address of the second Web page). 

Regarding claim 6, Wiener-Zhong discloses the method of claim 1, wherein causing the web browser to render the first web page to fit in the first viewing area comprises causing the web browser to render the first web page in a first web browser pane, and wherein causing the web browser to render the second web page to fit in the second viewing area of the display comprises: 
instantiating a second web browser pane within a same browser window as the first web browser pane (see Weiner; [0039]; in the same graphical user interface 20, a second window 22b configured to graphically display at least a second viewing portion 45b of a second web page associated with a second search result of the plurality of search results); and 
loading the second web page in the second web browser pane (see Weiner; [0045]; the position of the viewing portions 45a-45d are located in the upper left corner of the corresponding of the first and second web pages. At this region, most web site designers begin the website content such as the name of the website itself). 

Regarding claim(s) 9-10, 12, 14 and 17-18, 20 do(es) not teach or further define over the limitation in claim(s) 1-2, 4, 6 and 1-2 respectively.  Therefore claim(s) 9-10, 12, 14, and 17-18, 20 do is/are rejected for the same rationale of rejection as set forth in claim(s) 1-2, 4, 6, and 1-2 20 respectively.  

Claims 3, 5, 7, 11, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 2006/0085741) in view of Zhong et al. (US 2014/0096046) in view of Patten (US 2016/0147400).

Regarding claim 3, Wiener-Zhong the invention substantially, however the prior art does not explicitly discloses the method of claim 1, further comprising: 
receiving, by the client device, an instruction to share the visual array;
sending, by the client device, the data structure to a remote server for accessing by another client device in the networked computer environment.
	Patten in the field of the same endeavor discloses techniques for sharing browser content.  In particular, Patten teaches the following:
receiving, by the client device, an instruction to share the visual array (see Patten; [0030]; a Skype panel may appear that shows a list of available contacts who are online. The local user chooses which contact(s) to start to share the current browser tab with. A current active browser tab on the local computing device is automatically shared with the selected contacts); 
sending, by the client device, the data structure to a remote server for accessing by another client device in the networked computer environment (see Patten; [0030]; The contacts receive notification via Skype that the local user wants to initiate a multi-user browser session. Each of the contacts has the option to accept the invite, and each contact that accepts is provided with a display of the shared tab content. All participating users (the local user and accepting contact(s)) can interact with the current tab window). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Patten in order to incorporate techniques for sharing browser content.  One would have been motivated because improve and enhance usability of sharing content (see Patten; [0001-0002])

Regarding claim 5, Wiener-Zhong-Patten discloses the method of claim 1, wherein causing the web browser to render the first web page to fit in the first viewing area comprises causing the web browser to render the first web page in a first web browser tab, and wherein causing the web browser to render the second web page to fit in the second viewing area of the display comprises: 
instantiating a second web browser tab separate from the first web browser tab (see Patten; [0042]; In step 202, a first browser tab is invoked within a web browser, the first browser tab displaying first content. In an embodiment, browser 114 in FIG. 3 may invoke browser tab 116. For instance, a user may interact with browser 114 to cause browser tab 116 to be invoked, such as by using a pull down menu, by interacting with a browser control); and 
loading the second web page in the second web browser tab (see Patten; [0044]; For instance, FIG. 4 shows a display screen 400 that displays a web browser 402 having multiple invoked, open browser tabs, where one of the browser tabs is active, according to an example embodiment. Web browser 402 is an example of browser 114 of FIG. 1. In FIG. 4, browser 402 includes three invoked browser tabs indicated as first browser tab 404a, second browser tab 404b, and third browser tab 404c). 

Regarding claim 7, Wiener-Zhong-Patten discloses the method of claim 1, wherein causing the web browser to render the second web page to fit in the second viewing area of the display comprises: 
loading the second web page in an existing web browser window, tab, or pane (see Patten; [0044]; For instance, FIG. 4 shows a display screen 400 that displays a web browser 402 having multiple invoked, open browser tabs, where one of the browser tabs is active, according to an example embodiment. Web browser 402 is an example of browser 114 of FIG. 1. In FIG. 4, browser 402 includes three invoked browser tabs indicated as first browser tab 404a, second browser tab 404b, and third browser tab 404c). 

Regarding claim(s) 11, 13, 15, and 19, do(es) not teach or further define over the limitation in claim(s) 3, 5, 7, and 3 respectively.  Therefore claim(s) 11, 13, 15, and 19 is/are rejected for the same rationale of rejection as set forth in claim(s) 3, 5, 7, and 3 respectively.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456